DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
  
Status of Claims
3.	 Claims 1, 3, 4, 7, 9, and 10 have been amended by Applicant. Claims 2 and 5 have been cancelled and no new claims have been added. Claims 1, 3-4, 6-20 are currently pending. 
 
Information Disclosure Statement
4.	The Information Disclosure Statement (IDS) submitted by Applicant on 04/07/2022 has been considered. 
 
Response to Arguments
Claim Rejections under 35 U.S.C. 112(b)
5.	Examiner notes that the rejection of claim 9 under 35 U.S.C. 112(b) was withdrawn in the Final Office Action dated 11/08/2021. 
Claim Rejections under 35 U.S.C. 103 
The rejection of claims 1, 3-4, 6-9 under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendments to independent claims 1 and 9. However, upon further consideration a new grounds of rejection under 35 U.S.C. 103 has been made herein.
The rejection of claims 2 and 5 have been rendered moot in view of Applicant’s cancellation of said claims.
The rejection of claims 10-16 under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendments to independent claim 10. However, upon further consideration a new grounds of rejection under 35 U.S.C. 103 has been made herein.
The rejection of claims 17-18 under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendments to independent claim 10. However, upon further consideration a new grounds of rejection under 35 U.S.C. 103 has been made herein.
The rejection of claims 19-20 under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendments to independent claim 10. However, upon further consideration a new grounds of rejection under 35 U.S.C. 103 has been made herein.

Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.
	Applicant argues (in page 9 of Applicant’s Remarks) that the combination of Modha in view of Rivera and Datta fails to teach the limitation of “allocating a second portion of the plurality of neural function modules to a second set of processing modules in the multi-processor computing system”. 
	Examiner respectfully disagrees with Applicant’s argument above as it is directly contradicted by the combination of references themselves. To this effect Datta was cited as teaching the argued limitation. Specifically, the most recent Office Action pointed to Datta, Paragraph [0005] teaching “interconnecting neuron groups on different processors via a plurality of reciprocal communication pathways, and facilitating the exchange of reciprocal spiking communication between two different processors using at least one Ineuron module. Each processor includes at least one neuron group.”. Additionally, the Office Action pointed to Modha as teaching the preceding step of “allocating a first portion of a plurality of neural function modules and corresponding directed neural function module links to a first set of processing nodes and to communication paths respectively in a multi-processor computing system”. To this effect, Modha, Paragraph [0005] teaches each synapse interconnects a first neural module to a second neural module by interconnecting a neuron in the first neural module to a corresponding neuron in the second neural module such that corresponding neurons in the first neural module and the second neural module communicate via the synapses.

	Applicant further argues that the combination of Modha and Rivera fails to disclose the limitation of “an indication of signal spiking rate change”. Applicant’s argument with respect to this added limitation has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	
	In view of all of the foregoing claims 1, 9, and 10 (as amended) and dependent claims therefrom remain rejected under 35 U.S.C. 103 under a new grounds of rejection necessitated by Applicant’s amendments to claims 1, 9, and 10. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Modha (US 20130073494 A1) in view of Datta et al. (US 20130339281 A1), in further view of Rivera et al. (US 20150302295 A1), and in further view of Canoy et al. (US 20150178617 A1).

	Regarding claim 1, Modha teaches a method of directed neural graph execution comprising: 
	allocating a first portion of a plurality of neural function modules and corresponding directed neural function module links to a first set of processing nodes and to communication paths respectively in a multi-processor computing system (Modha, Paragraph [0026] teaches “neural network circuit can be represented as a directed graph, with neurons represented by vertices, and synapses between neurons represented by directed edges, each edge associated with a synaptic weight.”; Modha, Paragraph [0005] further teaches each synapse interconnects a first neural module to a second neural module by interconnecting a neuron in the first neural module to a corresponding neuron in the second neural module such that corresponding neurons in the first neural module and the second neural module communicate via the synapses.; Modha, Paragraph [0076] teaches “the computer system includes one or more processors” [Note: [0076] reading on …in a multi-processor computing system, as claimed.);
managing execution of the first portion of the plurality of neural function modules responsive to changes in one or more of a plurality of distinct neural signals conveyed by the corresponding directed neural function module links that organize a the first portion of the plurality of neural function modules for execution as a directed neural graph (Modha, Paragraph [0005], teaches providing an event-driven universal neural network circuit, wherein signals define a set of time steps for the event driven operation of neurons and event communication via the interconnection network. The circuit comprising a plurality of neural modules. Each neural module comprising multiple digital neurons. An interconnection network comprising a plurality of digital synapses interconnecting the plurality of neural modules.; Paragraph [0005] further teaches each synapse interconnects a first neural module to a second neural module by interconnecting a neuron in the first neural module to a corresponding neuron in the second neural module such that corresponding neurons in the first neural module and the second neural module communicate via the synapses. Modha, Paragraph [0026] teaches “neural network circuit can be represented as a directed graph, with neurons represented by vertices, and synapses between neurons represented by directed edges, each edge associated with a synaptic weight.”;); and 

Modha does not but Datta does teach allocating, responsive to execution of the first allocated portion of the plurality of neural function modules and corresponding directed neural function module links, a second portion of the plurality of neural function modules to a second set of processing modules in the multi-processor computing system (Datta, Paragraph [0005] teaches “interconnecting neuron groups on different processors via a plurality of reciprocal communication pathways, and facilitating the exchange of reciprocal spiking communication between two different processors using at least one Ineuron module. Each processor includes at least one neuron group.”),…


	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the event-driven universal neural network circuit, as taught by Modha, to include the teachings of multi-processor cortical simulation employing an Ineuron module amongst multiple neuron groups, as taught by Datta, in order to facilitate the exchange of information between a pair of processors and minimize bandwidth. (Datta, Paragraphs [0054]).


	Examiner believes that Modha teaches or at least implies the limitation …, wherein at least one of the plurality of directed neural function module links conveys an indication of signal change and signal indicia for each of at least two of a plurality of distinct neural signals between at least two of the plurality of neural function modules (Modha, Paragraph [0005] teaches signals define a set of time steps for event driven operation of neurons and event communication via the interconnection network.; Modha, Paragraph [0019] further teaches “each neuron generates a firing event in response to one or more firing events received as input signals from corresponding neurons in other neural modules via connected synapses.”; Modha, Paragraph [0047] teaches in one time step, each neuron in every neuron module updates its operational state and, based on its operational state, each said neuron determines whether to generate a firing event in response to firing events received as input signals by said neuron from neurons in other neural modules.). However, Rivera more clearly and explicitly teaches the limitation as provided below. 

	Rivera teaches …, wherein at least one of the plurality of directed neural function module links conveys an indication of signal spiking rate change and signal indicia for each of at least two of a plurality of distinct neural signals between at least two of the plurality of neural function modules (Rivera, Paragraph [0006], teaches a neural network comprising a plurality of neural core circuits. Each core circuit comprises multiple digital neurons, multiple digital axons, and multiple digital synapses. Each synapse interconnects an axon with a neuron. The neural network further comprises a routing fabric comprising multiple asynchronous routers that interconnect the core circuits. The routing fabric facilitates asynchronous communication of spike events between the core circuits.”; Rivera, Paragraph [0026] further teaches each synapse communicates spike events between a pre-synaptic axon and a post-synaptic neuron.; Rivera, Paragraph [0079], teaches an address event router (AER) system, such as a spike router, which converts spikes generated by the neurons into addresses. A routing table converts source neuron addresses into a list of destination axons where the spikes are delivered.; Rivera, Paragraph [0029] further teaches spike interface module configured to receive spikes generated by neurons in one core and the module encodes each spike into an address-event packet and sends the packet to the same core or a different core containing the target incoming axon.).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the event-driven universal neural network circuit, as taught by Modha, as modified by the teachings of multi-processor cortical simulation employing an Ineuron module amongst multiple neuron groups, as taught by Datta, to include the address event router (AER) system, such as a spike router, as taught by Rivera, in order to facilitate asynchronous communication between core circuits while the plurality of core circuits process spike events synchronously in response to a synchronization signal, which helps to minimize the consumption of active power of the neural network, ensuring that bus links are active only when absolutely necessary.  (Rivera, Paragraphs [0006], [0024], and [0035]). 

	However, the combination does not distinctly disclose wherein at least one of the plurality of directed neural function module links conveys an indication of signal spiking rate change…

	Nevertheless, Canoy teaches wherein at least one of the plurality of directed neural function module links conveys an indication of signal spiking rate change… (Canoy, Paragraph [0071] teaches monitoring activity of the neural model execution engine, wherein the activity may include a spiking rate. The spiking rate may be monitored for each neuron, for each type of neuron, and/or for each region.)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the event-driven universal neural network circuit, as taught by Modha, as modified by the teachings of multi-processor cortical simulation employing an Ineuron module amongst multiple neuron groups, as taught by Datta, as modified by the address event router (AER) system, such as a spike router, as taught by Rivera, to further include the spiking rate monitoring, as taught by Canoy, in order to detect and recover from errors in a neural network. (Canoy, Paragraph [0004]). 



	Regarding claim 3, the combination of Modha in view of Datta, Rivera, and Canoy teaches all of the limitations of claim 1, and Modha further teaches wherein allocating a first portion of the plurality of neural function modules comprises allocating a portion of at least one neural function module to at least one processing node (Modha, Paragraph [0005] teaches the neural network circuit comprising a plurality of neural modules, wherein each neural module comprises multiple digital neurons such that each neuron in a neural module has a corresponding neuron in another neural module.).



	Regarding claim 4, the combination of Modha in view of Datta, Rivera, and Canoy teaches all of the limitations of claim 1, and Modha further teaches wherein the allocating is responsive to execution of the directed neural graph (Modha, Paragraph [0005] teaches each synapse interconnects a first neural module to a second neural module by interconnecting a neuron in the first neural module to a corresponding neuron in the second neural module, and further teaches synapses comprise a learning rule associating a neuron in the first neural module with a corresponding neuron in the second neural module and a control module that generates signals which define a set of time steps for event driven operation of the neurons and event communication via the interconnection network.).



Regarding claim 6, the combination of Modha in view of Datta, Rivera, and Canoy teaches all of the limitations of claim 1, and Modha further teaches wherein managing execution of the plurality of neural function modules comprises maintaining a non-decreasing value virtual clock that facilitates synchronized execution of distinct portions of the directed neural graph (Modha, Paragraph [0032] teaches control module connected to a clock that produces clock signals used by the controller to generate time-steps and divide each time step into operational phases in the neural network. The operation of the neural network being driven by time-steps.).



Regarding claim 7, the combination of Modha in view of Datta, Rivera, and Canoy teaches all of the limitations of claim 1, and the combination further teaches wherein managing execution of a plurality of neural function modules comprises executing the directed neural graph in response to an event represented by the indication of signal rate change (Modha, Paragraph [0005] teaches signals define a set of time steps for event driven operation of neurons and event communication via the interconnection network.; Modha, Paragraph [0019] further teaches “each neuron generates a firing event in response to one or more firing events received as input signals from corresponding neurons in other neural modules via connected synapses.”; Modha, Paragraph [0047] teaches in one time step, each neuron in every neuron module updates its operational state and, based on its operational state, each said neuron determines whether to generate a firing event in response to firing events received as input signals by said neuron from neurons in other neural modules.; Canoy, Paragraph [0071] teaches monitoring activity of the neural model execution engine, wherein the activity may include a spiking rate. The spiking rate may be monitored for each neuron, for each type of neuron, and/or for each region.).



Regarding claim 8, the combination of Modha in view of Datta, Rivera, and Canoy teaches all of the limitations of claim 7, and the combination further teaches wherein the event is a time-stamped event of a change in value of a signal indicated by the signal indicia (Rivera, Paragraph [0026] further teaches each synapse communicates spike events between a pre-synaptic axon and a post-synaptic neuron.; Rivera, Paragraph [0079], teaches an address event router (AER) system, such as a spike router, which converts spikes generated by the neurons into addresses. A routing table converts source neuron addresses into a list of destination axons where the spikes are delivered.; Rivera, Paragraph [0029] further teaches spike interface module configured to receive spikes generated by neurons in one core and the module encodes each spike into an address-event packet and sends the packet to the same core or a different core containing the target incoming axon.; Rivera, Paragraph [0042] further teaches each address-event packet further includes a time stamp indicating when a spike encapsulated in said address-event packet was generated.;).

	Motivation to combine same as stated for claim 1. 


Regarding claim 9, Modha teaches a method of neural process execution comprising executing a directed graph representation of a neural process specification on a multi-processor computing system, the method comprising: 

allocating a first set of a plurality of neural function modules and corresponding links to a first set of processing nodes and to communication paths respectively in the multi-processor computing system (Modha, Paragraph [0026] teaches “neural network circuit can be represented as a directed graph, with neurons represented by vertices, and synapses between neurons represented by directed edges, each edge associated with a synaptic weight.”; Modha, Paragraph [0005] further teaches each synapse interconnects a first neural module to a second neural module by interconnecting a neuron in the first neural module to a corresponding neuron in the second neural module such that corresponding neurons in the first neural module and the second neural module communicate via the synapses.; Modha, Paragraph [0076] teaches “the computer system includes one or more processors” [Note: [0076] reading on …in a multi-processor computing system, as claimed.);

managing a first portion of the first set of the plurality of neural function modules that respond to signal spiking rate changes in one or more of a plurality of distinct neural signals and that are connected in the neural process specification through a plurality of links… (Modha, Paragraph [0005], teaches providing an event-driven universal neural network circuit, wherein signals define a set of time steps for event driven operation of neurons and event communication via the interconnection network. The circuit comprising a plurality of neural modules. Each neural module comprising multiple digital neurons. An interconnection network comprising a plurality of digital synapses interconnecting the plurality of neural modules.; Modha, Paragraph [0005] further teaches each synapse interconnects a first neural module to a second neural module by interconnecting a neuron in the first neural module to a corresponding neuron in the second neural module such that corresponding neurons in the first neural module and the second neural module communicate via the synapses.; Modha, Paragraph [0026] teaches “neural network circuit can be represented as a directed graph, with neurons represented by vertices, and synapses between neurons represented by directed edges, each edge associated with a synaptic weight.”; Modha, Paragraph [0047] teaches in one time step, each neuron in every neuron module updates its operational state and, based on its operational state, each said neuron determines whether to generate a firing event in response to firing events received as input signals by said neuron from neurons in other neural modules.; Modha, Paragraph [0054] further teaches providing for different types of synapses, wherein each synapse type includes a different specification for learning rules.)

Modha does not but Datta does teach allocating, responsive to execution of the first allocated portion of the plurality of neural function modules and corresponding directed neural function module links, a second portion of the plurality of neural function modules to a second set of processing modules in the multi-processor computing system,…(Datta, Paragraph [0005] teaches “interconnecting neuron groups on different processors via a plurality of reciprocal communication pathways, and facilitating the exchange of reciprocal spiking communication between two different processors using at least one Ineuron module. Each processor includes at least one neuron group.”)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the event-driven universal neural network circuit, as taught by Modha, to include the teachings of multi-processor cortical simulation employing an Ineuron module amongst multiple neuron groups, as taught by Datta, in order to facilitate the exchange of information between a pair of processors and minimize bandwidth. (Datta, Paragraphs [0054]).

Furthermore, Modha does not distinctly disclose … that convey an indication of signal change and signal indicia for each of at least two multiplexed neural signals between at least two of the plurality of neural function modules.

Nevertheless Rivera teaches … that convey an indication of signal change and signal indicia for each of at least two multiplexed neural signals between at least two of the plurality of neural function modules (Rivera, Paragraph [0006], teaches a neural network comprising a plurality of neural core circuits. Each core circuit comprises multiple digital neurons, multiple digital axons, and multiple digital synapses. Each synapse interconnects an axon with a neuron. The neural network further comprises a routing fabric comprising multiple asynchronous routers that interconnect the core circuits. The routing fabric facilitates asynchronous communication of spike events between the core circuits.”; Rivera, Paragraph [0026] further teaches each synapse communicates spike events between a pre-synaptic axon and a post-synaptic neuron.; Rivera, Paragraph [0079], teaches an address event router (AER) system, such as a spike router, which converts spikes generated by the neurons into addresses. A routing table converts source neuron addresses into a list of destination axons where the spikes are delivered.; Rivera, Paragraph [0029] further teaches spike interface module configured to receive spikes generated by neurons in one core and the module encodes each spike into an address-event packet and sends the packet to the same core or a different core containing the target incoming axon.; Rivera, Paragraph [0038] teaches in one embodiment, the neurons in the core are multiplexed such that each neuron in the core shares the same processing circuit with other neurons of the core.). 

	Before the effective filing date of the invention it would have been obvious to one or ordinary skill in the art to have modified the event-driven universal neural network circuit, taught by Modha, as modified by the teachings of multi-processor cortical simulation employing an Ineuron module amongst multiple neuron groups, as taught by Datta, to further include the address event router (AER) system, such as a spike router and the multiplexed operation, as taught by Rivera, in order to facilitate asynchronous communication between core circuits while the plurality of core circuits process spike events synchronously in response to a synchronization signal. (Rivera, Paragraph [0006]). 	

	The combination does not distinctly disclose managing a first portion of the first set of the plurality of neural function modules that respond to signal spiking rate changes…

Nevertheless Canoy teaches managing a first portion of the first set of the plurality of neural function modules that respond to signal spiking rate changes… (Canoy, Paragraph [0071] teaches monitoring activity of the neural model execution engine, wherein the activity may include a spiking rate. The spiking rate may be monitored for each neuron, for each type of neuron, and/or for each region.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the event-driven universal neural network circuit, as taught by Modha, as modified by the teachings of multi-processor cortical simulation employing an Ineuron module amongst multiple neuron groups, as taught by Datta, as modified by the address event router (AER) system, such as a spike router, as taught by Rivera, to further include the spiking rate monitoring, as taught by Canoy, in order to detect and recover from errors in a neural network. (Canoy, Paragraph [0004]).


16.	Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Modha in view of Alvarez-Icaza Rivera et al. (US 20140222740 A1, hereinafter “Alvarez-Icaza”) in view of Datta et al., in further view of Rivera et al., and in further view of Canoy et al. 

	Regarding claim 10, Alvarez-Icaza teaches a neural function processing system comprising: 
a plurality of neural function modules allocated to a first set of processing nodes in a neural network function processing system, …(Modha, Paragraph [0026] teaches “neural network circuit can be represented as a directed graph, with neurons represented by vertices, and synapses between neurons represented by directed edges, each edge associated with a synaptic weight.”; Modha, Paragraph [0005] further teaches each synapse interconnects a first neural module to a second neural module by interconnecting a neuron in the first neural module to a corresponding neuron in the second neural module such that corresponding neurons in the first neural module and the second neural module communicate via the synapses.;); 

Modha does not, bur Alvarez-Icaza does teach a plurality of directed neural function module links allocated to a set of communication links in the neural function processing system to organize portions of the plurality of neural function modules in the memory for execution as a directed neural graph (Alvarez-Icaza, Abstract and Paragraph [0005] teaches a neural network system including a memory array that maintains information for multiple neurosynaptic core modules.; Alvarez-Icaza, Paragraph [0076] teaches the memory array includes multiple subsets, wherein each subset of the memory array maintains neuronal attributes of neurons of a core… In one example implementation, the subsets  are organized into multiple groups, wherein each group comprises multiple subsets representing different cores.; [Note: multiple neurosynaptic core modules reading on plurality of directed neural function modules and neural network system reading on for execution as a directed neural graph), …; and 

Alvarez-Icaza does not, but Datta does teach a neural graph execution facility executing on at least one processor of the neural processing system, the facility managing allocation of a portion of the plurality of neural function modules to a second set of processing nodes in the neural function processing system responsive to execution of the plurality of neural function modules by the allocated first set of processing nodes (Datta, Paragraph [0005] teaches “interconnecting neuron groups on different processors via a plurality of reciprocal communication pathways, and facilitating the exchange of reciprocal spiking communication between two different processors using at least one Ineuron module. Each processor includes at least one neuron group.”)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the event-driven universal neural network circuit, as taught by Modha, as modified by the neural network system including a memory array that maintains information for multiple neurosynaptic core modules, as taught by Alvarez-Icaza, to include the teachings of multi-processor cortical simulation employing an Ineuron module amongst multiple neuron groups, as taught by Datta, in order to facilitate the exchange of information between a pair of processors and minimize bandwidth. (Datta, Paragraphs [0054]).

	Furthermore, the combination does not distinctly disclose: 
…the first set of processing nodes respond to indications of spiking rate change events in one or more of a plurality of distinct multiplexed neural signals 

…, wherein at least one of the plurality of directed neural function module links conveys the indications of spiking rate change events for at least one of the plurality of distinct, multiplexed neural signals between at least two of the plurality of neural function modules.

	Nevertheless Rivera teaches, …the first set of processing nodes respond to indications of spiking rate change events in one or more of a plurality of distinct multiplexed neural signals (Rivera, Paragraph [0079], teaches an address event router (AER) system, such as a spike router, which converts spikes generated by the neurons into addresses. A routing table converts source neuron addresses into a list of destination axons where the spikes are delivered.; Rivera, Paragraph [0029] further teaches spike interface module configured to receive spikes generated by neurons in one core and the module encodes each spike into an address-event packet and sends the packet to the same core or a different core containing the target incoming axon.; Rivera, Paragraph [0038] teaches in one embodiment, the neurons in the core are multiplexed such that each neuron in the core shares the same processing circuit with other neurons of the core).


Furthermore, Rivera teaches, wherein at least one of the plurality of directed neural function module links conveys the indications of spiking rate change events for at least one of the plurality of distinct, multiplexed neural signals between at least two of the plurality of neural function modules. (Rivera, Paragraph [0006], teaches a neural network comprising a plurality of neural core circuits. Each core circuit comprises multiple digital neurons, multiple digital axons, and multiple digital synapses. Each synapse interconnects an axon with a neuron. The neural network further comprises a routing fabric comprising multiple asynchronous routers that interconnect the core circuits. The routing fabric facilitates asynchronous communication of spike events between the core circuits.”; Rivera, Paragraph [0026] further teaches each synapse communicates spike events between a pre-synaptic axon and a post-synaptic neuron.; Rivera, Paragraph [0079], teaches an address event router (AER) system, such as a spike router, which converts spikes generated by the neurons into addresses. A routing table converts source neuron addresses into a list of destination axons where the spikes are delivered.; Rivera, Paragraph [0029] further teaches spike interface module configured to receive spikes generated by neurons in one core and the module encodes each spike into an address-event packet and sends the packet to the same core or a different core containing the target incoming axon.; Rivera, Paragraph [0038] teaches in one embodiment, the neurons in the core are multiplexed such that each neuron in the core shares the same processing circuit with other neurons of the core.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the event-driven universal neural network circuit, as taught by Modha, as modified by the neural network system including a memory array that maintains information for multiple neurosynaptic core modules, as taught by Alvarez-Icaza, as modified by the teachings of multi-processor cortical simulation employing an Ineuron module amongst multiple neuron groups, as taught by Datta, to further include the address event router (AER) system, such as a spike router and the multiplexed operation, as taught by Rivera, in order to facilitate asynchronous communication between core circuits while the plurality of core circuits process spike events synchronously in response to a synchronization signal, which helps to minimize the consumption of active power of the neural network, ensuring that bus links are active only when absolutely necessary.  (Rivera, Paragraphs [0006], [0024], and [0035]).

	However, the combination does not distinctly disclose …indications of spiking rate change events… 

	Nevertheless, Canoy teaches …indications of spiking rate change events… (Canoy, Paragraph [0071] teaches monitoring activity of the neural model execution engine, wherein the activity may include a spiking rate. The spiking rate may be monitored for each neuron, for each type of neuron, and/or for each region.)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the event-driven universal neural network circuit, as taught by Modha, as modified by the neural network system including a memory array that maintains information for multiple neurosynaptic core modules, as taught by Alvarez-Icaza, as modified by the teachings of multi-processor cortical simulation employing an Ineuron module amongst multiple neuron groups, as taught by Datta, as modified by the address event router (AER) system, such as a spike router and the multiplexed operation, as taught by Rivera, to further include the spiking rate monitoring, as taught by Canoy, in order to detect and recover from errors in a neural network. (Canoy, Paragraph [0004]). 



Regarding claim 11, the combination of Modha, Alvarez-Icaza, Datta, Rivera, and Canoy teaches all of the limitations of claim 10, and Alvarez-Icaza further teaches wherein the neural graph execution facility is operable by a multi-processor computing system, the facility operable based on an allocation of a portion of the plurality of neural function modules to processing nodes in the multi-processor computing system (Alvarez-Icaza, Paragraph [0064] teaches neurons represented by a memory array are multiplexed, such that each neuron represented by an entry of the memory array shares the circuit with other neurons represented by other entries of the memory array. As such, neurons of different cores share the same circuit. A memory interface circuit bridges the memory array with the circuit.; Alvarez-Icaza, Paragraph [0080] further teaches the computer system includes one or more processors [reading on operable by a multi-processor computing system, as claimed.).

	Motivation to combine same as stated for claim 10. 

	Regarding claim 12, the combination of Modha, Alvarez-Icaza, Datta, Rivera, and Canoy teaches all of the limitations of claim 10, and Alvarez-Icaza further teaches wherein portions of the directed neural graph that do not share at least one of the plurality of directed neural function module links are executed independently per an allocation of at least a portion of the plurality of neural function modules to processing nodes in a multi-node processor computing system (Alvarez-Icaza, Paragraph [0064] teaches multiplexed tall memory array [note: multiplexed operation of the tall memory array, as disclosed, reading on executed independently per an allocation of at least a portion of the plurality of neural function modules …, as claimed..; Alvarez-Icaza, Paragraph [0063] further teaches the tall memory array maintains neuronal attributes for multiple neurons belonging to different cores, and further teaches the memory array includes multiple subsets wherein each subset maintains neuronal attributes for neurons of a core.).

	Motivation to combine same as stated for claim 10.
	Regarding claim 13, the combination of Modha, Alvarez-Icaza, Datta, Rivera, and Canoy teaches all of the limitations of claim 10, and Alvarez-Icaza further teaches wherein the neural graph execution facility further allocates each of a portion of the plurality of neural function modules to at least one processing node in a multi-processor computing system, the allocating based on the organized portion of the plurality of neural function modules (Alvarez-Icaza, Paragraph [0050] teaches in a neural network comprising multiple cores, firing events are routed between cores of the neural network in the form of address-event packets. Each address-event packet includes a firing event encoded as a binary address representing a target axon, wherein the firing event was generated by a neuron in the same core or a different core; Paragraph [0051] further teaches a scheduler that buffers incoming events and queues the events for delivery. In one example implementation, the scheduler may be a dual port memory including rows and columns, wherein rows represent future time steps and columns represent axons. Alvarez-Icaza, Paragraph [0063] further teaches the memory array includes multiple subsets wherein each subset maintains neuronal attributes for neurons of a core. ).
	Motivation to combine same as stated for claim 10.


Regarding claim 14, the combination of Modha, Alvarez-Icaza, Datta, Rivera, and Canoy teaches all of the limitations of claim 10, and Alvarez-Icaza further teaches further comprising a non-decreasing value virtual clock that facilitates synchronized execution of distinct portions of the directed neural graph (Alvarez-Icaza, Paragraph [0054] teaches controller configured to generate clock signals and send the control signals to the memory array. For each time step, entries of the memory array are sequentially read out one at a time; Alvarez-Icaza, Paragarph [0067] further teaches tall memory array using a clock, wherein the speed of the clock for the tall memory array increases in proportion to the number of entries within the tall memory array. The tall memory array maintaining neuronal attributes for multiple neurons belonging to different cores.).
	Motivation to combine same as stated for claim 10.


	Regarding claim 15, the combination of Modha, Alvarez-Icaza, Datta, Rivera, and Canoy teaches all of the limitations of claim 10, and Alvarez-Icaza further teaches wherein the neural graph execution facility further managing execution of the plurality of neural function modules in response to a portion of the plurality of change events (Alvarez-Icaza, Paragraph [0006] teaches neurosynaptic core modules controlled using at least one logic circuit. Each logic circuit receiving neuronal firing events targeting a neurosynaptic core module, and said logic circuit integrating the firing events received based on information maintained in said memory for said neurosynaptic core module.; Alvarez-Icaza, Paragraph [0035] teaches each synapse gates firing events (e.g., spike events) traveling from pre-synaptic axon to post-synaptic neurons.; Alvarez-Icaza, Paragraph [0036] further teaches a learning rule such as spike-timing dependent plasticity (STDP) may be applied to update the synaptic weights of the synapses.).
	Motivation to combine same as stated for claim 10. 


Regarding claim 16, the combination of Modha, Alvarez-Icaza, Datta, Rivera, and Canoy teaches all of the limitations of claim 15, and the combination further teaches wherein indications of a plurality of change events comprise one or more time-stamped changes in value of the at least one of the plurality of distinct neural signals (Rivera, Paragraph [0042] teaches each address-event packet includes a time stamp indicating when a spike encapsulated in said address-event packet was generated.; Rivera, Paragraph [0026] teaches each synapse communicates spike events between a pre-synaptic axon and a post-synaptic neuron.; Rivera, Paragraph [0027] teaches a learning rule such as spike-timing dependent plasticity (STDP) may be applied to update the synaptic weights of the synapses.; Rivera, Paragraph [0029] further teaches spike interface module configured to receive spikes generated by neurons in one core and the module encodes each spike into an address-event packet and sends the packet to the same core or a different core containing the target incoming axon.; Rivera, Paragraph [0079], teaches an address event router (AER) system, such as a spike router, which converts spikes generated by the neurons into addresses. A routing table converts source neuron addresses into a list of destination axons where the spikes are delivered.;).

	Motivation to combine same as stated for claim 10.


	Regarding claim 17, the combination of Modha, Alvarez-Icaza, Datta, Rivera, and Canoy teaches all of the limitations of claim 10, and Datta further teaches wherein the neural graph execution facility is adapted to share a plurality of pattern memory spaces among the plurality of neural function modules (Datta, Paragraph [0043] teaches synaptic weight of a synapse interconnecting two neuron groups is shared between the two neuron groups in both the forward direction and the backward direction.; Datta, Paragraph [0058] teaches each Ineuron module has a memory unit maintaining information describing a corresponding neuron group  on a remote processor that said Ineuron module is interconnected to. The memory unit further maintains the synaptic weights of every weighted forward communication pathway and reciprocal weighted backward communication pathway that said Ineuron module is connected to. Each weighted forward communication pathway shares the same synaptic weight as its reciprocal weighted backward communication pathway.; Datta, Paragraph [0067] teaches the neural network system removes the need to duplicate synapses and maintain consistent synaptic weights on two different processors to enable reciprocal communication between the processors, thereby conserving memory space.).

[EXAMINER NOTE: Examiner believes that Alvarez-Icaza teaches managing access of neural network function modules to a plurality of shared memory spaces. However, Alvarez-Icaza does not distinctly and/or clearly disclose “shared pattern” memory spaces, as claimed.]

Motivation to combine same as stated for claim 10. 


	Regarding claim 18, the combination of Modha, Alvarez-Icaza, Datta, Rivera, and Canoy teaches all of the limitations of claim 10, and Datta further teaches wherein the neural graph execution facility further manages access by the plurality of neural function modules to a plurality of shared pattern memory spaces (Datta, Paragraph [0054] teaches Ineuron module facilitates the exchange of information; Datta, Abstract, teaches interconnecting neuron groups on different processors via a plurality of reciprocal communication pathways. Each processor including at least one neuron group and each neuron group including at least one electronic neuron.; Datta, Paragraph [0058] teaches each Ineuron module has a memory unit maintaining information describing a corresponding neuron group on a remote processor that said Ineuron module is interconnected to. The memory unit further maintains the synaptic weights of every weighted forward communication pathway and reciprocal weighted backward communication pathway that said Ineuron module is connected to. Each weighted forward communication pathway shares the same synaptic weight as its reciprocal weighted backward communication pathway.; Datta, Paragraph [0067] teaches the neural network system removes the need to duplicate synapses and maintain consistent synaptic weights on two different processors to enable reciprocal communication between the processors, thereby conserving memory space.).

[EXAMINER NOTE: Examiner believes that Alvarez-Icaza teaches managing access of neural network function modules to a plurality of shared memory spaces. However, Alvarez-Icaza does not distinctly and/or clearly disclose “shared pattern” memory spaces, as claimed.]

Motivation to combine same as stated above for claim 10. 

17.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Modha, Alvarez-Icaza, Datta, Rivera, and Canoy, and in further view of Kim et al. (US 20140330761 A1).

	Regarding claim 19, the combination of Modha, Alvarez-Icaza, Datta, Rivera, and Canoy teaches all of the limitations of claim 10. Examiner believes that Alvarez-Icaza teaches or at least implies wherein the neural graph execution facility comprises a compilation function, an executable process representation, and an execution machine, where the compilation function generates the executable process representation corresponding to organized portion of the plurality of neural function modules, and the execution machine executes said executable process representation (Alvarez-Icaza, Paragraph [0030] teaches logic circuit multiplexing computation and control logic for at least two neurosynaptic core modules – reading on compilation function and executable process representation as claimed.). However, the limitation is more clearly and explicitly taught by Kim as provided below.

	Kim teaches wherein the neural graph execution facility comprises a compilation function, an executable process representation, and an execution machine, where the compilation function generates the executable process representation corresponding organized portion of the plurality of neural function modules, and the execution machine executes said executable process representation (Kim, Paragraph [0010] teaches determining spike events occurring in an neuron group among a plurality of neuron groups in a neuromorphic chip and identifying address information of a neuron in which the spike event occurred; Kim, Paragraph [0098] further teaches program instructions include both machine code, such as produced by a compiler, and files containing higher level code that may be executed by the computer using an interpreter. The described hardware devices may be configured to act as one or more software modules in order to perform the operations and methods or vice versa.; Kim, Abstract, teaches detecting spike event generated in a neuromorphic chip may detect spike event information for a plurality of neurons included in the neuromorphic chip based on a neuron group.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural network system including a memory array that maintains information for multiple neurosynaptic core modules, as taught by Alvarez-Icaza, as modified by the teachings of multi-processor cortical simulation employing an Ineuron module amongst multiple neuron groups, as taught by Datta, as modified by the address event router (AER) system, such as a spike router and the multiplexed operation, as taught by Rivera, as further modified by the spiking rate monitoring, as taught by Canoy, to include the teachings of a compiler, interpreter and executable program code relating to neuromorphic chips, as taught by Kim, in order to implement and intelligent system that is capable of being adapted to an unspecified environment. (Kim, Paragraph [0007]).  



	Regarding claim 20, the combination of Modha, Alvarez-Icaza, Datta, Rivera, and Canoy teaches all of the limitations of claim 10.  Examiner believes that Alvarez-Icaza teaches or at least implies wherein the neural graph execution facility comprises an interpreter function and an execution module, wherein the interpreter function provides an executable representation of an interpreted portion of the directed neural graph that is executed by the execution module (Alvarez-Icaza, Paragraph [0030] teaches logic circuit multiplexing computation and control logic for at least two neurosynaptic core modules – reading on interpreter function and execution module as claimed). However, the limitation is more clearly and explicitly taught by Kim as provided below. 

	Kim teaches wherein the neural graph execution facility comprises an interpreter function and an execution module, wherein the interpreter function provides an executable representation of an interpreted portion of the directed neural graph that is executed by the execution module  (Kim, Paragraph [0010] teaches determining spike events occurring in an neuron group among a plurality of neuron groups in a neuromorphic chip and identifying address information of a neuron in which the spike event occurred; Kim, Paragraph [0098] further teaches program instructions include both machine code, such as produced by a compiler, and files containing higher level code that may be executed by the computer using an interpreter. The described hardware devices may be configured to act as one or more software modules in order to perform the operations and methods or vice versa.).

	Motivation to combine same as stated above for claim 19.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123